   Case 1:08-cv-00811-RJA-MJR Document 103 Filed 07/31/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
BUFFALO DIVISION

UNITED STATES OF AMERICA, ex rel.
JAMES HANNUM,

             Plaintiffs,
                                       Case No. 08-CV-0811
     vs.

YRC FREIGHT, INC.; ROADWAY
EXPRESS, INC.; and YELLOW
TRANSPORTATION, INC.,

             Defendants.


    DEFENDANTS’ CERTIFICATION REGARDING THEIR OBJECTIONS TO
    MAGISTRATE JUDGE ROEMER’S REPORT AND RECOMMENDATION




                                      Sean Cenawood, NY2463750
                                      1221 Avenue of the Americas
                                      New York, NY 10020-1089
                                      Telephone: (212) 768-6700
                                      Facsimile: (212) 768-6800
                                      sean.cenawood@dentons.com

                                      Stephen L. Hill, Jr., #MO36033
                                      Sara M. Holzschuh, #KS24864
                                      4520 Main Street, Suite 1100
                                      Kansas City, Missouri 64111
                                      Telephone: (816) 460-2400
                                      Facsimile: (816) 531-7545
                                      stephen.hill@dentons.com
                                      sara.holzschuh@dentons.com
                                      Pro Hac Vice Appearance
       Case 1:08-cv-00811-RJA-MJR Document 103 Filed 07/31/20 Page 2 of 2




        Defendants Roadway Express, Inc. (“Roadway”), Yellow Transportation, Inc. (“Yellow”),

and YRC Freight, Inc. (“YRC Freight”) (collectively, “Defendants”), by counsel and pursuant to

Federal Rule of Civil Procedure 72, 28 U.S.C. § 636, and Local Rule of Civil Procedure 72,

respectfully submit the following Certification to Their Objections to Magistrate Judge Roemer’s

Report and Recommendation (“R&R”):

        Defendants hereby certify that the Objections do not raise new legal or factual arguments.




 Dated: July 31, 2020                               DENTONS US LLP
 New York, New York
                                                    BY:      /S/ SEAN CENAWOOD
                                                          Sean Cenawood, NY2463750
                                                          1221 Avenue of the Americas
                                                          New York, NY 10020-1089
                                                          Telephone: (212) 768-6700
                                                          sean.cenawood@dentons.com

                                                          Stephen L. Hill, Jr., MO36033
                                                          Sara M. Holzschuh, KS24864
                                                          4520 Main Street, Suite 1100
                                                          Kansas City, Missouri 64111
                                                          Telephone: (816) 460-2400
                                                          stephen.hill@dentons.com
                                                          sara.holzschuh@dentons.com
                                                          Pro Hac Vice Appearance

                                                          ATTORNEYS FOR DEFENDANTS




US_Active\115236233\V-1




                                                1
